Citation Nr: 0525237	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for hypertension with 
headaches and dizziness, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The service-connected hypertension is controlled with 
medication; the diastolic blood pressures are not 
predominantly 110 or more, and the systolic blood pressures 
are not predominantly 200 or more. 

2.  The veteran complains of daily nonprostrating bilateral 
temporal headaches without aura, photophobia, phonophobia, or 
nauseousness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension with headaches and dizziness have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7101 (2004).

2.  The schedular criteria for a separate 30 percent 
evaluation for service-connected headaches have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 7101 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA outpatient treatment records dated January 1994 to 
November 1998 indicated in 1998 that the veteran was treated 
for atypical chest pain.  The veteran was treated until his 
blood pressure went down to 130/89.  The veteran complained 
of and was treated for his headaches.  The veteran was also 
diagnosed with gastrointestinal reflux disease and 
hypertension.  The veteran also complained of back pain 
radiating down his left lower extremity.  

At his May 1999 VA examination, the veteran reported a 
history of arterial hypertension since 1991, presently on 
Hydrochlorothiazide and Propranolol.  He also had a lumbar 
spine problem and was on Gabapentin, Salsalate, APAP for 
pain.  It was noted that he also had a hiatal hernia with 
gastroesophageal reflux.  He had headaches and was on 
Butabitol with APAP with caffeine.  

The veteran denied shortness of breath, chest pains, and 
palpitations.  He did refer that he still got the headaches 
and dizziness, and he took Fioricet for the headaches.  He 
stated that this was less frequent at this time.  His blood 
pressure appeared to be under better control since he had 
been on the propranolol.

The examination showed temperature to be 98.5 Fahrenheit; 
pulse was 63, and respirations 24.  Blood pressure readings 
in the sitting position: First blood pressure 138/80; second 
blood pressure on the right 125/78, on the left 118/82; third 
blood pressure on the right 112/78, on the left 112/78.  
Weight was 223 1/2 pounds and the veteran was alert and active, 
in no acute distress, well-developed, overweight, oriented to 
place, person, and time.  The lungs were clear with good and 
symmetrical ventilation.  There were no wheezes, no rhonchi, 
and no rales.  The cardiovascular system: the heart had 
regular rate and rhythm with no murmurs and no gallops.  The 
apex was located at the midclavicular line.  The extremities 
showed no edema, cyanosis, or clubbing.  There were good and 
symmetrical femoral, popliteal, posterior tibial, and 
dorsalis pedis pulses.  The chest x-rays showed 
hypoventilation with scar at the left lower lobe area.  
Electrocardiogram: normal sinus rhythm with sinus arrhythmia.  
It was a normal electrocardiogram.  

The diagnosis was arterial hypertension.  The examiner noted 
that the examination was wrongly named as a heart examination 
and should have been noted as a hypertension examination 
since the veteran did not have heart disease.

At his October 1999 VA examination, it was noted that the 
veteran was evaluated in May 1999.  At that time the veteran 
was on Hydrochlorothiazide and Propranolol.  He also had 
hyperlipidemia and was on Simvastatin and Gemfibrozil.  The 
veteran was taking Gabapentin, Salsalate, and APAP for his 
lumbar spine condition.  

It was noted that the veteran had a hiatal hernia with 
gastroesophageal reflux and status post a Nissen 
fundoplication by laparoscopy during active duty and was on 
medications for this.  At this time, he did not complain of 
shortness of breath, chest pain, or palpations.  He did 
complain of headaches and dizziness at that he took Fioricet 
for the headaches.

The medical history indicated that the veteran had a history 
of arterial hypertension since 1991 and was presently taking 
hydrochlorothiazide and propranolol.  The veteran had 
hyperlipidemia and was on Simvastatin and Gemfibrozil.  It 
was noted that the veteran had lumbar spine problems and was 
taking Gabapentin, Salsalate, and APAP.  He also had a hiatal 
hernia with gastroesophageal reflux and was on Maalox Extra 
Strength and Ranitidine.  The veteran also referred to having 
headaches, which occurred on a daily basis, and he had two 
different types of headaches.  The first headache occurred 
about three to four times a week and he used Fioricet for 
this.  The second headache was a severe headache, which also 
occurred about three to four times a week and were a 
throbbing headache and he had to take Somatriptin, Fioricet, 
and an extra propranolol to help the headache go away.  He 
stated that since he was changed to propranolol his blood 
pressure was not under good control.  

The examination showed temperature of 95.7 degrees 
Fahrenheit, pulse was 73, and respirations 16.  Blood 
pressure reading, sitting position was 120/85, 120/80, and 
119/82.  The veteran was alert, active, in no acute distress, 
well-developed, overweight, oriented to place, person, and 
time.  The veteran's lungs were clear with good and 
symmetrical ventilation.  There were no wheezes, no rhonci, 
and no rales.  The heart had regular rhythm with no murmurs 
and no gallops.  The apex was located at the midclavicular 
line.  

Examination of the abdomen showed the right upper quadrant 
umbilical and an epigastric surgical scar from the 
laparoscopic Nissen fundoplication.  Soft and depressible.  
Peristalisis was present with no masses, no tenderness, and 
no visceromegaly.  The EKG showed unusual P-axis, possibly 
ectopic atrial rhythm, nonspecific ST abnormality, 
abnormality ECG.  The chest x-rays showed a normal chest.  It 
was noted that the veteran had an MRI of the brain due to 
severe recurrent headaches in February 1999, at which time he 
was found with changes reported as small AVM at the distal 
aspect of the right posterior cerebral artery, which were 
further elucidated on repeat study.  It was more likely that 
the finding suggested AVM or dural A-V fistula where a 
technical misregistration which allowed visualization of the 
upper aspect of the straight sinus and the internal cerebral 
veins, creating a false impression of AVM.  The conclusion 
was that the findings might well be normal, as described 
above.  A repeat study was recommended in three to six months 
depending on the clinical situation.  

The diagnoses were arterial hypertension; migraine headaches 
without aura; muscle tension headaches; and hiatal hernia 
with gastroesophageal disorder, status post.  

At his June 2002 Travel Board hearing, the veteran testified 
that he was taking high blood pressure medication and 
headache medication.  He also complained of chest pain and 
loss of vision.  The veteran indicated that he had chest pain 
approximately weekly.  The veteran testified that he started 
having dizziness, passing out, and vision loss after a test 
when he was complaining of a possible transient ischemic 
attack.  The veteran stated that doctors had found aneurysm 
or a couple of pseudo-aneurysms.  He indicated that he had 
had daily headaches since the stress test.  He stated that 
the dizziness was wrapped around the headaches and that when 
he passed out it was for approximately a minute or two.  The 
veteran indicated that he believed the doctors did not want 
to talk to him about the possible transient ischemic attack.  
The veteran testified that he has had more of these attacks 
but did not discuss it with VA doctors.  The veteran 
indicated that private doctors told him he had aneurysms in 
approximately 1998, but the veteran could not remember the 
names of the private physicians or the facility.  He 
indicated that his blood pressure readings with medication 
were 130/90.

VA treatment records dated November 1998 to March 2003 show 
that in August 1998 the veteran's stress test was normal.  It 
was noted that the veteran reported grabbing his head and 
yelling out.  He described history of headache since the 
stress test.  The veteran reported that he thought he had a 
transient ischemic attack with tongue swallowing symptoms 4 
months prior and the symptoms had resolved.  The veteran 
complained of point throbbing headache with no photophobia.  
The veteran noted neck pain, no right eye pain, and no nausea 
until today.  He denied vomiting and Fiorcent and NSAIDs gave 
some relief.  He complained of dizziness with any movement of 
the head but no syncope.  In 1998, the veteran complained of 
continued headaches and requested an eye consultation.  In 
August 1998, the veteran's blood pressure readings were 
128/101 right and 125/88 left.  A CT scan of the head was 
within normal limits.  In December 1998, the veteran reported 
blurring vision after waking and headaches.  Aneurysm was 
ruled out, it was noted that the veteran probably slept with 
his eye open and dried out.

The veteran was also treated for his hypertension.  In 
February 1999, the examiner noted that the veteran accused 
the doctors of putting him in "harm's way" and made his 
headaches and blood pressure worse.  The doctors discussed 
this matter and decided that the veteran should seek 
different providers not on their team.  In April 2000 it was 
noted that the veteran's hypertension was stable.  Blood 
pressure was noted as 140/93.

A treatment note dated in February 2003 indicted that the 
veteran complained of headaches for the past 4 years and were 
located bitemporal or top of the head with throbbing pressure 
at the temples.  Infrequent nausea with no vomiting was 
noted.  There was no phonophobia or photophobia.  It was 
noted that the veteran would take Tylenol, Valproic Acid or 
Zomig as last resort.  

The veteran denied any incident of cerebral vascular 
accident.  He felt that his right side was weak for the past 
5 years, which he attributed to his low back injury.  A brain 
MRI in January 2001 noted ethmoid sinus disease and no 
intracranial mass or enhancing lesion.  A magnetic resonance 
angiography (MRA) in April 2000 showed normal appearance of 
the vessels of the circule of Willis.  There were no focal 
abnormalities identified.  It was noted that there was 
limited evaluation of the more peripheral cranial 
vasculature.  The assessment indicated that the veteran was 
not taking his headache prophylaxtic medication 
appropriately.  It was noted that the veteran felt that 
Valproic acid did work and he was advised to take 500mg by 
mouth twice daily consistently.  He was also to continue with 
Neurontin but it was changed to 300mg by mouth three times a 
day.  The examiner noted that Elavil, Celexa, and Zoloft 
would be considered.  The veteran was to get instruction on 
inderal use could also help with headaches prophylaxis.

At his February 2005 VA examination, the examiner indicated 
that the veteran was noted to have elevated blood pressure in 
the mid 1970s and had repeated 5 day monitor cycles done, and 
in addition, at one point it was quite high, and he was sent 
over for overnight observation into one of the hospitals.  It 
was noted that he was 10 percent service connected for 
hypertensive vascular disease, and was appealing for an 
increase.  The veteran claimed he was treated on beta-
blockers for many years, and that was the only blood pressure 
treatment that he had received.  It was noted that he had 
repeatedly had readings in the 85 to 95 and some at 100 or 
slightly higher diastolic readings, and repeatedly had 
readings in the 145 to 165 in the systolic area over the 
years.  He denied ever being on a diuretic, on a calcium 
channel blocker, on an angiotensin-converting enzyme 
inhibitor, or on clonidine.  The veteran reported he was 
having shortness of breath and elevated blood pressure after 
discharge from the Navy in 1996, and underwent a dobutamine 
stress test, and he suddenly got severe bilateral temporal 
headaches, and ever since that time, he claimed that he had 
daily bilateral headaches.  The veteran denied any aura, 
photophobia, or phonophobia.  He denied any nauseousness.  
The veteran did report tension headaches while in the service 
at a very infrequent one a month or one every other month 
that responded quickly to Tylenol.  He claimed that it was 
not until the dobutamine thallium test that he started 
getting daily, severe, disabling headaches.  He denied that 
the headaches were exacerbated by bending over and picking 
things up, or by laying flat on the table.  With a headache, 
he would go ahead and take an extra Valproate, and if that 
did not work, then he would take the Imitrex and he claimed 
that that helped relieve his headache, almost universally 
within an hour after the headache started.  He did not have 
headaches that persist longer than an hour.  

The examination showed the veteran's blood pressure to be 
138/98 in his right arm and 142/102 in his left arm.  In the 
left arm sitting up was 140/100 and his pulse was 98 beats 
per minute and he claimed that he did not take his 
propranolol this morning.  The veteran had normocephalic, 
atraumatic head.  Pupillary function and extraocular motor 
function normal.  He did have some mild grade 1, hypertensive 
retinopathy on examination.  The veteran's neck was without 
any carotid bruits and his chest was clear to auscultation 
and percussion.  PMI in the fifth intercostals space, a 
centimeter lateral to the midclavicular line.  There were no 
murmurs, rubs, heaves, or gallops appreciated.  The abdomen 
was soft normoactive bowel sounds with no tenderness.  There 
were no focal neurological deficits noted.  He was currently 
in a wheelchair, but did ambulate from the chair to the 
examining table without considerable difficulty.  

Electrocardiogram showed a sinus rate of 81 and showed a 
normal electrocardiogram.  The chest x-ray showed no focal 
abnormalities and no cardiomegaly.  

The diagnoses included: hypertension, which dated back into 
the mid 1970s and at one point required an overnight stay 
while on active duty.  He had been treated very 
conservatively for blood pressure, and had maintained 
readings in the 90 to 100 range diastolic on a continuing 
basis.  No known evidence of any atherosclerotic heart 
disease.  Headaches: The examiner noted that these do seem to 
be pressure mediated as his diastolic readings here were in 
the 100 range.  They had been daily over the last 8 years and 
fortunately responded fairly well to Valproate and Imitrex, 
but they were of the magnitude and the consistency that 
impede him from even thinking about going for gainful 
employment.  



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in July 
1999 concerning his claim for an increased evaluation for 
hypertension.  

In March 2001 the appellant was provided a notice concerning 
his claim.  In this letter, the appellant was notified of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, the veteran testified at a Travel 
Board hearing in June 2002.  In January 2003, the veteran was 
notified by letter that the issue in question was sent to the 
RO for further development.  VA treatment records were 
received and added to the file.  A letter dated in May 2004 
informed the veteran informed that he would be scheduled for 
a VA examination.  A VA examination was conducted in February 
2005 and a supplemental statement of the case was issued in 
April 2005.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to an appellant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. At 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Under the rating criteria in effect from January 12, 1998, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), the current 10 percent rating is 
appropriate for hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or where there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication is required for control.  The next higher rating, 
20 percent, requires diastolic pressure, which is 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  The disability will be rated at 40 percent with 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating will be assigned with diastolic pressure predominantly 
130 or more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2004) 
(effective from January 12, 1998).

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

Analysis

The evidence presented by the veteran has been considered, 
including his sworn testimony during the June 2002 Travel 
Board hearing.  While he may feel that the severity of his 
hypertension warrants a higher evaluation, the findings of 
the trained medical professionals are substantially more 
probative in determining if the criteria for a higher 
evaluation have been met.

The veteran's blood pressure readings have been considered.  
On the veteran's February 2005 VA examination the veteran 
stated that he frequently had readings of 130 to 140 
systolic, but frequently readings in the 100 diastolic range.  
The examination showed blood pressure reading in the right 
arm was 138/98, left arm 142/102, and left arm sitting up 
140/100.  The veteran's pulse was 98 beats a minute and the 
veteran stated that he did not take his propranolol on the 
date of the examination.  

The next higher rating does not just require one or a few 
readings, which show a diastolic pressure of 110 or more, or 
a systolic pressure of 200 or more.  Rather, the readings 
must be predominantly 110 or more for the diastolic pressure, 
or predominantly 200 or more for the systolic pressure.  As 
there are no findings, which meet these criteria, the 
readings certainly do not predominantly meet the higher 
requirements for a higher rating.  The many blood pressure 
readings of record provide a clear preponderance of evidence, 
which establish that the requirements for a higher rating 
have not been met.

However, the evidence does support the assignment of a 
separate 30 percent evaluation for the veteran's headaches.  
The disability for which the RO has granted service 
connection explicitly includes headaches, and the veteran has 
been diagnosed with migraine headaches without aura.  The 
veteran reported that he was taking Fioricet, somatriptin, 
propranolol, and Tylenol for his headaches.  

The veteran reported he was having shortness of breath and 
elevated blood pressure after discharge from the Navy in 
1996, and underwent a dobutamine stress test, and he suddenly 
got severe bilateral temporal headaches, and ever since that 
time, he claimed that he had daily bilateral headaches.  The 
veteran denied any aura, photophobia, or phonophobia.  He 
denied any nauseousness.  The veteran did report tension 
headaches while in the service at a very infrequent one a 
month or one every other month that responded quickly to 
Tylenol.  He claimed that it was not until the dobutamine 
thallium test that he started getting daily, severe, 
disabling headaches.  He denied that the headaches were 
exacerbated by bending over and picking things up, or by 
laying flat on the table.  With a headache, he would go ahead 
and take an extra valproate, and if that did not work, then 
he would take the Imitrex and he claimed that that helped 
relieve his headache, almost universally within an hour after 
the headache started.  He did not have headaches that persist 
longer than an hour.  

Therefore, the assignment of a separate 30 percent evaluation 
for the veteran's headaches is granted.  However, although 
the veteran reported daily headaches, there was no evidence 
that they were prostrating, with no aura, photophobia, or 
phonophobia.  The veteran also denied nauseousness.  
Therefore, it is found that an evaluation in excess of 30 
percent for the veteran's headaches is not warranted.

The benefit of the doubt in resolving this issue shall 
therefore be given to the veteran.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  A 30 percent 
rating is accordingly assigned for the veteran's headaches.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to a separate 30 percent evaluation for headaches 
is granted.



	                        
__________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


